DETAILED ACTION
1.          Claims 1, 3-12, 14-22, 24, and 26-30 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 2/04/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



            a) Claim 1 recites two separate steps of processing in “determine a throughput while the packets are processed” and “wherein [a] batch size is indicative of a number of queued packets to be present in [a] queue before the packets in the queue can be processed”. The claim is rendered indefinite because the order by which the packets “are processed” or to “be processed” is substantially unclear. Packets are queued, and then a throughput is determined while packets are processed, so any step that requires processing packets before or after a step the packets being processed is unclear.
            b) Claims 3-11, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are also rejected.
            c) Claim 12 is similarly rejected as claim 1 above. Please see 5a above.
            d) Claims 14-22, dependent upon claim 12, do not satisfy the deficiencies of the rejected base claim and are also rejected. 
            e) Claim 24 is similarly rejected as claim 1 above. Please see 5a above.
            d) Claims 26-27, dependent upon claim 24, do not satisfy the deficiencies of the rejected base claim and are also rejected.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
7.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.          Claims 1, 3-9, 12, 14-20, 24, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2010/0115059 A1 to Youill et al. (hereinafter “Youill”).
            Regarding Claim 1, Youill discloses a device (Youill: Figures 2 and 3 with at least [0021-0022].) comprising:
     one or more processors (Youill: [0036] describes each device comprises at least one processor.) to:
          for packets received into a queue, from a network interface controller (Youill: [0044-0045] describes receiving messages (packets) into a queue. [0036] with Figure 3 describe an input/output (I/O) system with a network interface.):
               determine a throughput while the packets are processed (Youill: [0037-0038] describes initiating a transaction processing system to achieve a high transaction rate, or throughput, based on received messages.); and
               adjust a batch size of packets based on the determined throughput (Youill: [0046] – adjusting a batch size based on a throughput. See also [0082].),
wherein the batch size is indicative of a number of queued packets to be present in the queue before the packets in the queue can be processed (As best understood in view of claim interpretation, Youill describes in [0044-0048] a system in which batching is performed in queues at stages before processing at another stage can begin. See also [0055] describing a predetermined batch, suggesting a batch that is processed following sufficient amount of message are queued before de-duplicating (a processing step). See also [0058-0062].).
            Regarding Claim 3, Youill discloses the device of claim 1, wherein to adjust the batch size comprises to increase the batch size (Youill: [0046] – increasing the batch size allows for increasing the throughput.).
            Regarding Claim 4, Youill discloses the device of claim 3, wherein to increase the batch size comprises to multiplicatively increase the batch size for a processor (As best understood in view of claim interpretation, Youill describes in [0046-0048] an increase of a batch size in a per-stage processing scheme, suggesting a “multiplicative increase as batch size times stage.).
            Regarding Claim 5, Youill discloses the device of claim 1, wherein the one or more processors are further to adjust the batch size in response to a determination that the throughput does not satisfy a predefined condition (Youill: [0082-0084] describes batching as per a stage requirement for maximizing throughput.).
             Regarding Claim 6, Youill discloses the device of claim 5, wherein to adjust the batch size comprises to decrease the batch size for a processing stage (Youill: [0046-0047] describes lowering the batch size allows for improving latency. See also [0077].).
Regarding Claim 7, Youill discloses the device of claim 5, wherein to adjust the batch size comprises to additively decrease the batch size for a processing stage (As best understood in view of claim interpretation, Youill describes in [0046-0047] and [0077] describe de-queuing messages in batches, suggesting removing messages in a queue as a group that is subtracted.).
             Regarding Claim 8, Youill discloses the device of claim 8, the device of claim 1, wherein the one or more processors are further to process one or more packets with multiple stages, wherein different stages perform different operations on packet data (Youill: [0082-0084] describes batching as per a stage requirement for maximizing throughput.).  
            Regarding Claim 9, Youill discloses the device of claim 8, wherein the one or more processors are further to synchronize the adjusted batch size across multiple processing stages (As best understood in view of claim interpretation, Youill describes in [0062-0067] a plurality of stages may operate in parallel, suggesting a synchronization of messages.).

            Claims 12 and 14-20, directed to a non-transitory machine-readable storage media embodiment of claims 1 and 3-9, recite similar features as claims 1 and 3-9, respectively and are therefore rejected upon the same grounds as claims 1 and 3-9. Please see above rejections of claims 1 and 3-9.

            Claims 24 and 26, directed to a method embodiment of claims 1 and 5, recite similar features as claims 1 and 5, respectively, and are therefore rejected upon the same grounds as claims 1 and 5. Please see above rejections of claims 1 and 5.
            Regarding Claim 27, Youill discloses the method of claim 24, wherein the adjusting, by the device, a batch size of packets based on the throughput comprises adjusting, by the device, a batch size of packets based on the throughput a number of packets in the queue has increased over time (Youill: [0046], [0055], [0058], [0082-0083] – describe queues collecting messages/requests over a period of time to reach a batch group.).

            Regarding Claim 28, Youill discloses an apparatus (Youill: Figures 2 and 3 with at least [0021-0022].) comprising:
     one or more processors (Youill: [0036] describes each device comprises at least one processor.):
          dynamically adjust a batch size of packets processed by at least one processor based on an incoming traffic rate to control packet latency and throughput (Youill: [0037-0038] describes initiating a transaction processing system to achieve a high transaction rate, or throughput, based on received messages. See also [0046] – adjusting a batch size based on a throughput. See also [0082]. Examiner notes the limitation “to control packet latency and throughput is an intended use and not required to be taught by the prior art of record.), wherein throughput comprises a rate at which packet data is processed and forwarded to a next stage (Youill describes in [0044-0048] a system in which batching is performed in queues at stages before processing at another stage can begin. See also [0055] describing a predetermined 
            Regarding Claim 29, Youill discloses the apparatus of claim 28, wherein the one or more processors are to determine the throughput of a processing stage and adjust the batch size based on the determined throughput (Youill: [0046] – adjusting a batch size based on a throughput. See also [0082]. Youill further describes in [0044-0048] a system in which batching is performed in queues at stages before processing at another stage can begin. See also [0055] describing a predetermined batch, suggesting a batch that is processed following sufficient amount of message are queued before de-duplicating (a processing step). See also [0058-0062].).
           Regarding Claim 30, Youill discloses the apparatus of claim 28, wherein the batch size of packets comprises a number of packets queued before processing (Youill describes in [0044-0048] a system in which batching is performed in queues at stages before processing at another stage can begin. See also [0055] describing a predetermined batch, suggesting a batch that is processed following sufficient amount of message are queued before de-duplicating (a processing step). See also [0058-0062].).
          
Allowable Subject Matter
9.        Claims 10, 11, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
               
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 9, 2021